Citation Nr: 0930532	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-00 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
postoperative recurrent pilonidal cyst. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
history of neck injury with continuing symptoms, now with 
spondylosis, degenerative disc disease and headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating 
decision, by the Portland, Oregon, Regional Office (RO), 
which denied the Veteran's attempt to reopen his claims of 
entitlement to service connection for postoperative recurrent 
pilonidal cyst and service connection for history of neck 
injury with continuing symptoms, now with spondylosis, 
degenerative disc disease and headaches.  

The Board notes that the May 2005 rating action also denied 
the Veteran's claim for a compensable evaluation for history 
of lower back injury, with continuing symptoms, with low back 
strain.  Subsequently, a decision review officer's (DRO) 
decision, dated in October 2007, increased the evaluation for 
the lower back injury from 0 percent to 20 percent, effective 
October 27, 2004.  In a statement dated in January 2008, the 
Veteran indicated that he was satisfied with this portion of 
the appeal; consequently, the issue of an increased 
evaluation for the back disorder is no longer in appellate 
status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In a Statement in Support of Claim (VA Form 21-4138), dated 
in July 2009, the Veteran requested a videoconference hearing 
before a Veterans Law Judge at the Portland, Oregon RO.  As 
such a hearing has not yet been conducted.  Pursuant to 38 
C.F.R. § 20.700 (2008), a hearing on appeal will be granted 
to an appellant who requests a hearing and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules videoconference hearings, a remand of 
this matter to the RO is warranted.  

Therefore, in order to fully and fairly adjudicate the 
Veteran's appeal, this case is REMANDED to the RO for the 
following action: 

The RO should schedule the Veteran for a 
video conference hearing.  The Veteran 
should be notified of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2008).  Such 
notification should be documented and 
associated with the claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



